                                                          S DISTRICT
                                                       ATE           C
                                                      T




                                                                                       O
                                                 S




                                                                                        U
                                                ED




                                                                                         RT
 1   Tanya E. Moore, SBN 206683                                   TED




                                            UNIT
     MOORE LAW FIRM, P.C.                                     GRAN




                                                                                               R NIA
 2   332 North Second Street
     San Jose, California 95112




                                            NO
                                                                                       n
 3   Telephone (408) 298-2000                                               S. Hixso
                                                                    homas




                                                                                               FO
     Facsimile (408) 298-6046                             Judge T




                                             RT




                                                                                           LI
 4   Email: service@moorelawfirm.com                 ER




                                                H




                                                                                       A
                                                          N                                C
                                                                            F
 5   Attorney for Plaintiff,                                  D IS T IC T O
                                                                    R
     Albert Dytch
 6                                                                          GRANTED. The Clerk shall
                                                                            close the file.
 7
                                                                                    Dated: 5/15/2019
 8                                UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10
11
     ALBERT DYTCH,                          ) No. 3:18-cv-05774-TSH
12                                          )
                   Plaintiff,               ) STIPULATION FOR DISMISSAL OF
13                                          ) ENTIRE ACTION
            vs.                             )
14                                          )
     ADEENA & ESA, LLC dba THE GRAND        )
15   TAVERN; ZELIANG ZHOU, Trustee of the )
16   ZHOU TRUST dated March 17, 2017; JIEYU )
                                            )
     CAI, Trustee of the ZHOU TRUST dated   )
17   March 17, 2017,                        )
                                            )
18                 Defendants.              )
                                            )
19                                          )
                                            )
20                                          )
                                            )
21
22
23
24
25
26
27
28



                               STIPULATION FOR DISMISSAL OF ENTIRE ACTION

                                                     Page 1
 1           IT IS HEREBY STIPULATED by and between Plaintiff Albert Dytch and
 2   Defendants, Adeena & Esa, LLC dba The Grand Tavern; Zeliang Zhou, Trustee of the Zhou
 3   Trust dated March 17, 2017; and Jieyu Cai, Trustee of the Zhou Trust dated March 17, 2017,
 4   the parties to this action, that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the
 5   above-captioned action is dismissed with prejudice in its entirety. Each party is to bear its own
 6   attorneys’ fees and costs.
 7
 8   Dated: May 10, 2019                          MOORE LAW FIRM, P.C.
 9
                                                  /s/ Tanya E. Moore
10                                                Tanya E. Moore
11                                                Attorney for Plaintiff,
                                                  Albert Dytch
12
13   Dated: May 10, 2019                          THE CIERNY FIRM
14                                                /s/ Alec Cierny
15                                                Alec Cierny
                                                  Attorneys for Defendants,
16                                                Adeena & Esa, LLC dba The Grand Tavern;
                                                  Zeliang Zhou, Trustee of the Zhou Trust dated
17                                                March 17, 2017; and Jieyu Cai, Trustee of the
18                                                Zhou Trust dated March 17, 2017

19
                                            ATTESTATION
20
     Concurrence in the filing of this document has been obtained from each of the individual(s)
21
     whose electronic signature is attributed above.
22
                                                  /s/ Tanya E. Moore
23                                                Tanya E. Moore
                                                  Attorney for Plaintiff,
24
                                                  Albert Dytch
25
26
27
28



                            STIPULATION FOR DISMISSAL OF ENTIRE ACTION

                                                  Page 2
